


Exhibit 10.1

 

SEPARATION

 

AGREEMENT AND RELEASE OF CLAIMS

 

THIS SEPARATION AGREEMENT AND RELEASE OF CLAIMS (“Agreement”) is made as of
March 26, 2010 by Tony Grossi (“Employee” or “You”) concerning your resignation
from and release of claims against The Macerich Company (“Company”) or any of
its client organizations.

 

1.             Recitals.

 

a.             Company and Employee have reached an amicable and mutual
resolution of issues regarding Employee’s employment which resolution includes
your resignation from all employment with the Company, effective as of April 30,
2010 (the “Separation Date”), in exchange for the consideration described below
from Company.

 

b.             You acknowledge that by this Agreement you will be agreeing to a
general release of all claims arising from and in any way related to your
employment with Company through the date of this Agreement and in any way
related to your employment with Company.

 

In consideration of the covenants, representations, warranties and releases made
in this Agreement, and for good and sufficient consideration, as detailed below.

 

2A.          Employment Relationship with the Company.

 

You will remain an active Company employee through the Separation Date which is
April 30, 2010 (the “Employment Period”).  During the Employment Period, you
will continue to receive your base salary and associated benefits, in accordance
with the Company’s regular and usual payroll and benefits practices and subject
to applicable payroll and benefits deductions.

 

Effective at the close of business on the Separation Date, you are resigning
from all employment with the Company.  In addition to receiving your base salary
and associated benefits through the Employment Period, you will be paid for any
accrued but unused vacation and personal days.  On the Separation Date, you will
receive your final regular paycheck.  In regard to Profit Sharing/401(k) Plans
and Deferred Compensation Plan, eligibility will terminate effective on the
Separation Date.  Marsha Chappell and Scott Kingsmore are the respective
contacts for additional information under these Plans.

 

As you are currently enrolled in the Company’s medical and dental plans, you
will have the right to convert to COBRA at your own expense, with the coverage
you currently are enrolled in.  Your current medical and dental coverage will
remain active through the Separation Date.  If you choose to elect COBRA
conversion, the first date of coverage under COBRA will be May 1, 2010.  COBRA
notification (which will detail your rights, response deadlines, cost, and
payment procedures) will be mailed to you from our third party administrator. 
Please keep in mind that if you want coverage beyond the Separation Date, you
must initiate the enrollment process.  Luisa Sheldon is the contact for COBRA
information.

 

--------------------------------------------------------------------------------


 

2B.         Consulting Agreement.

 

Effective at the close of business on the Separation Date, at your option, you
and the Company will enter into a consulting arrangement which will run for the
period of time from the Separation Date through January 31, 2011 pursuant to the
terms and conditions set forth in the form of Consulting Agreement attached
hereto as Exhibit A.

 

2C.         Vesting of Restricted Stock and LTIPs.

 

Even though you are resigning from employment, this agreement confirms that the
Compensation Committee of the Board of Directors has by resolution approved the
continuing vesting of the service-based LTIPs granted to Employee on March 7,
2008 and the service-based restricted stock units granted to Employee on
March 6, 2009, respectively, on the scheduled dates set forth in such grants as
though you were continuing to be employed by the Company through such vesting
dates and even in the case of your death, disability or changes to the current
Macerich 2003 Comp Equity Incentive Plan.  You acknowledge that you understand
that the LTIPs that were granted to you in January 2007 (all of which have
already vested), and the LTIPs granted to you on March 7, 2008, (2/3 of which
have already vested and 1/3 of which will vest on March 31, 2011) have not
“booked up”, and that until they book up, if ever, they cannot be converted into
regular Macerich OP Units, Macerich stock, or cash.

 

2D.         2010 Bonus.

 

Notwithstanding any contrary provisions of the Company’s annual bonus plan or
otherwise, at the time when annual bonuses are paid to the Company’s other
Executive Officers for the 2010 calendar year, even in the case of death,
disability or changes to the current Macerich 2003 Comp Equity Incentive Plan,
you shall be paid $300,000, which represents a proportionate share of a full
year Target level bonus for 2010.

 

2E.         Consideration.

 

All payments are subject to normal payroll withholdings applicable to such
sums.  The consideration set forth in this Agreement is in lieu of any and all
payments and/or other consideration of any kind which at any time has been the
subject of any prior discussions, representations, inducements or promises, oral
or written, direct or indirect, contingent or otherwise including, without
limitation, future wage and benefit claims.

 

3A.          Employee’s Release of All Claims.

 

a.             You make this Agreement on behalf of yourself and your ancestors,
descendants, spouse, dependents, and your executors, heirs, administrators,
assigns and anyone else claiming by, through or under yourself.

 

b.             In exchange for the consideration provided to you as described in
paragraph 2 above, you hereby agree to fully release, waive and forever
discharge Company and all of Company’s related, affiliated and client entities
(including corporations, limited liability

 

2

--------------------------------------------------------------------------------


 

companies, partnerships and joint ventures) and with respect to each of the
Company and its related, affiliated and client entities:

 

i)              their members, parents, subsidiaries, affiliates, predecessors,
successors and associates, participants, present and former, and each of them,
and

 

ii)             their directors, shareholders, partners, officers, agents,
owners, attorneys, servants, employees, trustees, plan administrators,
fiduciaries, representatives and assigns, past and present, and each of them,

 

all of which together and collectively are hereinafter referred to as (“Company
Releasees”).

 

c.             This full release and discharge is effective with respect to all
claims, promises, causes of action or similar rights of any type, known or
unknown, which you ever had, now have or may hereafter claim to have had,
against the Company Releasees.

 

d.             Without limiting the generality of the description in
subparagraph 3c above, the claims herein released include, but are not limited
to, claims based upon:

 

i)              violations of Title VII of the Civil Rights Act of 1964;

 

ii)             California statutory or decisional law, including the state wage
and hour law, and state Fair Employment and Housing law pertaining to employment
discrimination, wrongful discharge or breach of public policy (excepting
therefrom, however, claims for indemnity under Labor Code Section 2802);

 

iii)            and all state, federal and local laws as well as common law for
breach of contract, wrongful termination, employment discrimination, negligent
or intentional infliction of emotional distress, defamation, fraud, concealment,
false promise, negligent misrepresentation, intentional interference with
contractual relations, breach of the covenant of good faith and fair dealing,
and misrepresentation;

 

iv)           all non-qualified employee benefits plans, promises or agreements,
and any and all severance plans, promises, arrangements and representations; and

 

v)            the Age Discrimination in Employment Act.

 

e.             You hereby agree that no action, suit or proceeding has been
brought or complaint filed or initiated by you or any executor, heir,
administrator or assign of yours in any court, or with any governmental body or
commission with respect to any matter or course of action based upon any facts
that might have occurred prior to the date of this Agreement whether

 

3

--------------------------------------------------------------------------------


 

known to you now or discovered by you hereafter, nor have you assigned or
transferred any claim being released hereby or purported to do so.

 

3B.          Covenants by Employee.

 

a.             Employee shall through and following the date of this Agreement:

 

i)              Refrain from disparaging, criticizing or denigrating any Company
Releasees;

 

ii)             Refrain from engaging in or assisting in any litigation against
Company relating to anything referring to or occurring prior to the date of this
Agreement unless court ordered to do so; and

 

iii)            Refrain from ever disclosing or using any Company Proprietary or
Confidential Information, either directly or indirectly, without the express,
written consent of Company.  For purposes of this Agreement, “Confidential
Information” consists of any and all trade secrets as defined by the California
Uniform Trade Secrets Act (California Civil Code§3426, et. Seq.) and Proprietary
Information includes, without limitation, any information concerning any
procedures, operations, techniques, data, compilations of information, member
lists, pay practices, records, costs, employees, purchasing, sales, salaries,
and all other information which is related to any service or business of
Company, other than information which is generally known in the industry in
which Company’s business is conducted or acquired from public sources all of
which Proprietary Information is the exclusive and valuable property of Company.

 

3C.          Covenants by Company.

 

a.             Company shall through and following the date of this Agreement,
cause its executive officers to refrain from disparaging, criticizing or
denigrating Employee.

 

4A.          Waiver of § 1542 Rights by Employee.

 

You expressly waive all rights and relinquish all benefits afforded under
Section 1542 of the Civil Code of the State of California, which reads as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

4

--------------------------------------------------------------------------------


 

You acknowledge that you may have claims which are covered by the terms of this
Agreement which you have not yet discovered.  You acknowledge that you do intend
to release any and all such unknown or unsuspected claims arising out of your
employment by Company and understand the significance of your waiver of
Section 1542.

 

4B.          Waiver of § 1542 Rights by Company.

 

Company expressly waives all rights and relinquishs all benefits afforded under
Section 1542 of the Civil Code of the State of California, which reads as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Company acknowledges that it may have claims which are covered by the terms of
this Agreement which it has not yet discovered.  Company acknowledges that it
does intend to release any and all such unknown or unsuspected claims arising
out of your employment by Company and understands the significance of its waiver
of Section 1542.

 

5.             No Admission of Liability.

 

You agree that this Agreement and the payment by Company of the consideration
described in Section 2 is not an admission by Company Releasees of any
wrongdoing or liability.  Company Releasees specifically deny any liability or
wrongful acts against you.  The Company agrees that this Agreement and the
covenants you are making described in this Agreement are not an admission by you
of any wrongdoing or liability.  You specifically deny any liability or wrongful
acts against Company.  The parties have entered into this Agreement in order to
settle all disputes and differences between them, without admitting liability or
wrongdoing by any party.

 

6.             SEC Requirements.

 

The Company will be filing a Form 8-K within 4 business days after execution of
this Agreement disclosing the material terms of this Agreement, and in addition
the Company will be filing a copy of this Agreement with the SEC not later than
the date the Company files its next 10-Q.

 

7.             No Solicitation.

 

You agree that for a period of twelve months commencing with your termination
date, you will not in any way, directly or indirectly (including through someone
else acting on your recommendation, suggestion, identification or advice)
facilitate or solicit any Company employees to leave its employment.

 

5

--------------------------------------------------------------------------------


 

8.                                      Binding Effect.

 

You agree that this Agreement is binding upon yourself, your heirs, executors,
administrators, successors and assigns.

 

9.                                      Consequences of Violating this
Agreement.

 

You agree that the Company would be irreparably harmed by any actual or
threatened violation of this Agreement that involves disclosure of the
existence, terms, or amount payable under this Agreement and that the Company
will be entitled to equitable relief prohibiting you from committing any such
violation.

 

10.                               Severability.

 

Should any provision of this Agreement be declared or determined by any court or
by an arbitrator to be illegal or invalid, the validity of the remaining parts,
terms and provisions shall not be affected thereby and the illegal or invalid
part, term or provision shall not be deemed to be a part of this Agreement.

 

11.                               Entire Agreement.

 

You acknowledge that this Agreement constitutes the entire and exclusive
Agreement between Company and you with respect to the subject matter hereof and
that no other promise, inducement or agreement has been made to you in
connection with the subject matter hereof.  You further acknowledge that this
Agreement is not subject to modifications of any kind, except for modifications
in writing which are signed by both parties.

 

12.                               Governing Law.

 

The parties agree that this Agreement shall be construed and enforced pursuant
to the laws of the State of California.

 

13.                               Attorney’s Fees.

 

Each party shall bear its own costs and attorney’s fees in this matter.

 

14.                               Dispute Resolution.

 

If a dispute or claim shall arise with respect to (i) any of the terms or
provisions of this Agreement, or the performance of any party hereunder, or
(ii) matters relating to this Agreement, then the aggrieved party may, by notice
as herein provided and given no later than the expiration of the statute of
limitation that California state law prescribes for such a claim, require that
the dispute be submitted under the National Rules for Resolution of Employment
Disputes of the American Arbitration Association then if effect.  The written
decision of the arbitrator shall be binding and conclusive on the parties. 
Judgment may be entered in any court having jurisdiction and the parties consent
to the jurisdiction of the Superior Court of Los Angeles County, California for
this purpose.  Any arbitration undertaken pursuant to the terms of

 

6

--------------------------------------------------------------------------------


 

this Agreement shall occur in Los Angeles County, California unless the parties
mutually agree in writing to some other venue.  Each party will bear its own
attorney’s fees associated with the arbitration.

 

15.                               Voluntary Agreement.

 

You hereby acknowledge that you have read this Agreement and fully know,
understand and appreciate the contents and effects thereof, and that you execute
this Agreement voluntarily and of your own free will and accord.

 

 

Very truly yours,

 

 

 

The Macerich Company

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

 

Title:

Senior Executive Vice President and Chief Legal Officer

 

I HEREBY AGREE TO THE TERMS AND CONDITIONS OF THE FOREGOING RELEASE OF CLAIMS.

 

Date: March 26, 2010

/s/ Tony Grossi

 

 

Tony Grossi

 

 

 

 

 

609 7th Street, Santa Monica, CA 90401

 

 

Address

 

 

7

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF CONSULTING AGREEMENT

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Consulting Agreement”) is entered into as of this
1st day of May, 2010 (the “Effective Date”), by and between Tony Grossi, an
individual (“Consultant”), and The Macerich Company, a Maryland corporation (the
“Company”).  Consultant and the Company agree as follows:

 

I.                                         Engagement

 

The Company hereby engages Consultant and Consultant hereby accepts such
engagement, upon the terms and conditions hereinafter set forth, for the
Consulting Term.  The “Consulting Term” is the period of time commencing on the
Effective Date and ending on the first to occur of:  (1) January 31, 2011;
(2) Consultant’s written notice to the Company that he elects to terminate the
Consulting Term for any reason; or (3) the date that Consultant materially
breaches one of his obligations or agreements under this Consulting Agreement.

 

A.                                    Performance

 

Consultant shall perform consulting services as requested by the Company with
reasonable notice as to matters with which Consultant is familiar or about which
Consultant has acquired knowledge, expertise, or experience.  The Company is not
obligated to call upon Consultant to provide any services or any minimum level
of services.

 

8

--------------------------------------------------------------------------------


 

B.                                    Competent Service

 

Consultant agrees to honestly and faithfully conduct himself at all times during
the performance of consulting services for the Company.  Consultant agrees to
perform his services in a diligent and competent manner.

 

II.                                     Compensation

 

In consideration for the services to be provided by Consultant, the Company will
pay Consultant a Consulting Fee of Fifty Six Thousand Dollars ($56,000) each
month (the “Consulting Fee”).  The Consulting Fee shall be paid for each month
in the Consulting Term through and including the month in which the Consulting
Term ends, whether or not Consultant is called upon to perform services during
that month.  No Consulting Fee shall be payable with respect to any month
following the month in which the Consulting Term ends.  The Consulting Fee for a
particular month shall be paid not later than fifteen days following that
month.  The Company shall have no obligation to pay or reimburse any expenses
incurred by Consultant in performing the services.

 

III.                                 Termination

 

Upon termination or expiration of the Consulting Term pursuant to Section I,
this Agreement shall terminate without further obligations to or by the
Consultant under this Agreement, other than for payment of Consultant’s
Consulting Fee through the month in which the Consulting Term ends (to the
extent not theretofore paid).

 

IV.                                Relationship

 

A.                                    Independent Contractor

 

Consultant shall operate at all times under this Consulting Agreement as an
independent contractor of the Company.

 

9

--------------------------------------------------------------------------------


 

B.                                    Agency

 

This Consulting Agreement does not authorize Consultant to act as an agent of
the Company or any of its affiliates or to make commitments on behalf of the
Company or any of its affiliates.  Consultant and the Company intend that an
independent contractor relationship be created by this Consulting Agreement, and
nothing herein shall be construed as creating an employer/employee relationship,
partnership, joint venture, or other business group or concerted action. 
Consultant shall at no time hold himself out as an agent of the Company or any
of its affiliates for any purpose, including reporting to any governmental
authority or agency, and shall have no authority to bind the Company or any of
its affiliates to any obligation whatsoever.

 

C.                                    Taxes

 

Consultant and the Company agree that Consultant is not an employee for state or
federal tax purposes.  Consultant shall be solely responsible for any taxes due
as a result of the payment of any consulting fee or other compensation pursuant
to this Consulting Agreement.  Consultant will defend and indemnify the Company
and each of its affiliates from and against any tax arising out of Consultant’s
failure to pay such taxes with respect to any such payments.  If the Company
reasonably determines that applicable law requires that taxes should be withheld
from any payments or other compensation and benefits pursuant to this Consulting
Agreement, the Company reserves the right to withhold, as legally required, and
to notify Consultant accordingly.

 

D.                                    Workers’ Compensation and Unemployment
Insurance

 

Consultant is not entitled to workers’ compensation benefits or unemployment
compensation benefits provided by the Company.  Consultant shall be solely
responsible for the payment of his workers’ compensation, unemployment
compensation, and other such payments.  The Company will not pay for workers’
compensation for Consultant.  The Company will not

 

10

--------------------------------------------------------------------------------


 

contribute to a state unemployment fund for Consultant.  The Company will not
pay the federal unemployment tax for Consultant.

 

E.                                      Benefits

 

Consultant shall not be entitled to participate in any vacation, medical,
retirement, or other health and welfare or fringe benefit plan of the Company by
virtue of this Consulting Agreement, and Consultant shall not make claim of
entitlement any such employee plan, program or benefit on the basis of this
Consulting Agreement.   Nothing in this Consulting Agreement is intended,
however, to supersede or otherwise affect Consultant’s rights to continued
medical, dental or group health or life insurance coverage following his
termination of employment with the Company pursuant to COBRA.

 

V.                                    Non-Disparagement

 

Consultant agrees that he will not at any time during the Consulting Term,
(1) directly or indirectly, make or ratify any statement, public or private,
oral or written, to any person that denigrates or disparages, either
professionally or personally, the Company, any of its subsidiaries or
affiliates, or any of their respective directors, officers, or employees,
successors or products, past and present, or (2) make any statement or engage in
any conduct that has the purpose (or which a reasonable person reasonably should
have known would likely have the effect) of disrupting the business of the
Company or any of its subsidiaries or affiliates.

 

VI.                                Miscellaneous

 

A.                                    Successors

 

This Consulting Agreement is personal to each of Consultant and the Company and
shall not, without the prior written consent of the other, be assignable by
either of them.

 

11

--------------------------------------------------------------------------------


 

B.                                    Waiver and Modification

 

No waiver of any breach of any term or provision of this Consulting Agreement
shall be construed to be, nor shall be, a waiver of any other breach of this
Consulting Agreement.  No waiver shall be binding unless in writing and signed
by the party waiving the breach.  This Consulting Agreement may not be amended
or modified other than by a written agreement executed by Consultant and an
authorized officer of the Company.

 

C.                                    Complete Agreement

 

This Consulting Agreement constitutes and contains the entire agreement and
final understanding concerning Consultant’s consulting relationship with the
Company and its affiliates, and the other subject matters addressed herein
between the parties, and it supersedes and replaces all prior negotiations and
all agreements proposed or otherwise, whether written or oral, concerning the
subject matters hereof provided, however, that Consultant’s confidentiality,
proprietary information, trade secret and similar obligations under any existing
agreement with the Company shall continue.

 

D.                                    Severability

 

If any provision of this Consulting Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or applications of the
Consulting Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Consulting Agreement are
declared to be severable.

 

E.                                      Choice of Law

 

This Consulting Agreement shall be deemed to have been executed and delivered
within the State of California, and the rights and obligations of the parties
hereunder shall be construed and enforced in accordance with, and governed by,
the laws of the State of California without regard to principles of conflict of
laws.

 

12

--------------------------------------------------------------------------------


 

F.                                      Advice of Counsel

 

In entering this Consulting Agreement, the parties represent that they have
relied upon the advice of their attorneys, who are attorneys of their own
choice, and that the terms of this Consulting Agreement have been completely
read and explained to them by their attorneys, and that those terms are fully
understood and voluntarily accepted by them.  Each party has cooperated in the
drafting and preparation of this Consulting Agreement.  Hence, in any
construction to be made of this Consulting Agreement, the same shall not be
construed against any party on the basis that the party was the drafter.

 

G.                                    Counterparts

 

This Consulting Agreement may be executed in counterparts, and each counterpart,
when executed, shall have the efficacy of a signed original.  Photographic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.

 

H.                                    Headings

 

The section headings contained in this Consulting Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Consulting Agreement.

 

I have read the foregoing Consulting Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

 

EXECUTED this          day of                       , 2010, in the State of
California, with the effective date as set forth above.

 

 

CONSULTANT

 

 

 

 

 

Tony Grossi

 

13

--------------------------------------------------------------------------------


 

 

EXECUTED this          day of                       , 2010, in the state of
California, with the effective date as set forth above.

 

 

THE COMPANY

 

 

 

THE MACERICH COMPANY, A MARYLAND CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Its: 

 

 

14

--------------------------------------------------------------------------------
